Citation Nr: 1226651	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1956 to July 1959.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  As set forth above, the appellant's claim is in the jurisdiction of the RO in Denver, Colorado.  

In a May 2007 rating decision, the Cheyenne RO, inter alia, denied service connection for a low back disability, a bilateral knee disability, and a bilateral wrist disability.  In a January 2009 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  

In an October 2010 decision, the Board denied service connection for a bilateral knee disability and a bilateral wrist disability.  The issues of entitlement to service connection for a low back disability and PTSD were remanded to the RO for additional evidentiary development.  

While the matter was in remand status, the appellant continued to pursue additional claims.  In a March 2011 rating decision, the Cheyenne RO denied a rating in excess of 70 percent for bilateral hearing loss and a rating in excess of 10 percent for tinnitus.  In July 2011, the appellant initiated an appeal of the RO's determination.  

Before the matter was certified to the Board, in a March 2012 rating decision, the Denver RO granted a 100 percent disability rating for bilateral hearing loss, effective January 25, 2011, the date of receipt of his claim, as well as special monthly compensation based on deafness in both ears with the absence of air and bone conduction, also effective January 25, 2011.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.3.350(a) (2011).  

Additionally, in an April 2012 rating decision, the Denver RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 11, 2008, the date of receipt of the claim.  

The Board finds that the award of a 100 percent rating for bilateral hearing loss with special monthly compensation and the grant of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to those issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with any downstream element, such as the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In March 2012, the appellant's attorney submitted a written statement indicating that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Thus, the Board finds that such issue is no longer in appellate status and has dismissed it below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

Finally, the Board notes that in connection with his appeal, the appellant requested a Board hearing before a Veterans Law Judge.  In June 2010 and March 2012 letters, however, the appellant withdrew his hearing request.  Absent a further request from the appellant, the Board will proceed with consideration of the appeal.  

As set forth below, a remand is necessary with respect to the issue of entitlement to service connection for a low back disability.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant in this case served on active duty from June 1956 to July 1959.

2.  In March 2012, prior to the promulgation of a decision in the appeal, the appellant advised VA, through his attorney, that he wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her representative have been met with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA are subject to review on appeal to the Secretary.  The Board has jurisdiction to make decisions in such appeals.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  An appeal may be withdrawn by the appellant or by an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2011).

In addition, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, in a March 2012 letter, prior to the promulgation of a decision in the appeal, the appellant's attorney indicated that the appellant wished to withdraw his claim of entitlement to a rating in excess of 10 percent for tinnitus.  The Board therefore finds that the criteria for withdrawal of an appeal by the appellant or his or her representative have been met with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.  


ORDER

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  


REMAND

The appellant seeks service connection for a low back disability which he contends had its inception in service as a result of injuries he sustained therein.  

The record on appeal shows that in addition to in-service back injuries, the appellant also sustained various injuries in a March 1988 automobile accident, including a low back injury.  The injuries he sustained in the March 1988 automobile accident rendered him permanently and totally disabled.  

In its October 2010 remand, the Board noted that the appellant claimed that a court in California had determined that he was not entitled to compensation for the low back injury he had sustained in the March 1988 automobile accident because he had had a preexisting back injury from his time in the military.  Given the nature of the appellant's contentions, the Board directed the RO to contact the appellant and ask him to submit or identify all documentation associated with that litigation.  

In December 2010, the appellant's current attorney submitted the name and address of the California attorney who had represented the appellant in connection with the 1988 automobile accident.  He indicated that the necessary information could be obtained from that California attorney.  The record shows that the RO contacted the California attorney by March 2012 letter and asked him to provide all available information in his possession with respect to the appellant's litigation.  Later that month, the California attorney responded that the requested documents were not available.  

Based on the unambiguous response from the California attorney, the Board finds that further efforts to obtain records from him are not required.  The record, however, contains no indication that the RO notified the appellant and his current attorney regarding the unavailability of those records as required by 38 C.F.R. § 3.159(e) (2011).  This procedural deficiency must be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 38 C.F.R. § 3.159(e) (2011) with respect to its unsuccessful efforts to obtain records from the attorney who represented the appellant in the litigation in California stemming from the March 1988 automobile accident.  

2.  After the action requested above has been completed, the RO should readjudicate the claim, considering all the evidence of record as well as any response or evidence provided by the appellant in response to the section 3.159(e) notice.  If the benefit sought on appeal remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


